Citation Nr: 0318982	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
strep A infection.  

2.  Entitlement to service connection for the residuals of a 
peritonsillar abscess.  

3.  Entitlement to service connection for cellulitis of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from March 1982 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was last before the Board in April 2003, when a 
disability rating in excess of 10 percent for gastroenteritis 
was denied by the Board.  


REMAND

The current evidentiary record reflects numerous 
contradictory and overlapping medical opinions concerning the 
nature and etiology of the veteran's claimed disabilities.  
Consequently, in April 2003, the Board ordered further 
development to obtain medical opinions that are adequate for 
adjudication purposes.  Thereafter, the case was sent to the 
Board's Evidence Development Unit (EDU) to undertake the 
requested development.  The EDU made arrangements for the 
veteran to be afforded a VA examination in May 2003.  
Unfortunately, the report of the May 2003 VA examination does 
not provide the medical opinions requested by the Board. 

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter DAV).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain a waiver from the appellant.

Following the Federal Circuit's decision in DAV, VA's General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03, 68 Fed. Reg. *(May 
21, 2003).  Based on this opinion, the Board continued, for a 
short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7109(a) (West 2002), all evidence development will be 
conducted at the RO level.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should make arrangements with 
the appropriate VA Medical Center for the 
veteran to be examined by a physician 
with appropriate qualifications in order 
to determine if the disabilities for 
which service connection is sought are 
present and etiologically related to 
service.  The veteran's claims files 
(including any temporary files associated 
with the claims files) must be made 
available to and be reviewed by the 
examining physician.  Based upon the 
examination results and the review of the 
claims files, the examiner should provide 
his or her opinions with respect to the 
following matters:  

(a)  Is it likely (more than 50% 
probability), less likely than not (less 
than 50% probability), or as likely as 
not (50% probability) that the appellant 
currently has chronic residual disability 
stemming from the "Beta Strep Group A" 
infection noted on laboratory studies in 
service on March 12, 1983?  If so, the 
examiner should specifically identify the 
current residuals.  The examiner should 
provide the supporting rationale for the 
opinion.  The examiner should note and 
consider the various contradictory and 
overlapping medical opinions already of 
record and attempt to reconcile these 
opinions, if possible.  

(b)  Is it likely (more than 50% 
probability), less likely than not (less 
than 50% probability), or as likely as 
not (50% probability) that the appellant 
currently has chronic residual disability 
stemming from the peritonsillar abscess 
which was lanced in service on 
September 16, 1982?  If so, the examiner 
should specifically identify the current 
residuals.  The examiner should provide 
the supporting rationale for the opinion.  
The examiner should note and consider the 
various contradictory and overlapping 
medical opinions already of record and 
attempt to reconcile these opinions, if 
possible.  

(c)  Is it likely (more than 50% 
probability), less likely than not (less 
than 50% probability), or as likely as 
not (50% probability) that the lower 
extremity cellulites first reported in 
approximately 1994 is due to the strep A 
infection noted in service on March 12, 
1983, or to the peritonsillar abscess 
lanced in service on September 16, 1982, 
or to some other event in service.  The 
supporting rationale for this opinion 
must also be provided.

2.  The RO should then undertake any 
other development it determines to be 
required and then readjudicate the issues 
on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




